Case 2:20-cv-00650-SPC-NPM Document 13 Filed 12/04/20 Page 1 of 2 PageID 31




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


TIMOTHY STEVEN LEAGUE,

             Plaintiff,

v.                                               Case No. 2:20-cv-650-FtM-38NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      Before the Court are Defendant’s Opposed Motion for Stay of Proceedings

(Doc. 11) and Plaintiff’s Response (Doc. 12). In this Social Security case, Defendant

requests the Court stay the proceedings for ninety days or until such time as the

Agency regains capacity to produce a certified transcript of the administrative record

necessary to draft an answer and adjudicate the case. (Doc. 11, p. 1). Due to the

current situation in this country, Defendant represents the Agency has transitioned

to a telework environment, but encountered difficulties that impact the operations of

the Social Security Administration’s Office of Appellate Operations. (Id., pp. 1-3).

Plaintiff opposes the ninety-day stay and suggests Defendant can accelerate the

processing of the present case by making it a priority over other cases that do not
Case 2:20-cv-00650-SPC-NPM Document 13 Filed 12/04/20 Page 2 of 2 PageID 32




oppose motions for additional time to certify the transcript and answer. (Doc. 12, p.

2).

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

      Accordingly, the Opposed Motion for Stay of Proceedings (Doc. 11) is

GRANTED in part. The Court extends the deadline for Defendant to file a certified

transcript and answer to January 22, 2021.

      DONE and ORDERED in Fort Myers, Florida on December 4, 2020.




                                          2
